         Case 2:20-cv-06974-SB-E Document 50 Filed 04/12/21 Page 1 of 17 Page ID #:650

 Name David W. Quinto
 Address 9301 Wilshire Blvd., Penthouse Suite
 City, State, Zip Beverly Hills, CA 90210
 Phone (310) 866-5157
 Fax (310) 943-2085

 E-Mail dquinto@onellp.com

 □ FPD □ Appointed □ CJA □ Pro Per □ Retained
                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

KJERSTI FLAA, et al.,                                                   CASE NUMBER:
                                                                        2:20-cv-06974-SB-E
                                                    PLAINTIFF(S),
                                  v.
HOLLYWOOD FOREIGN PRESS ASSOCIATION, et al.,                                              NOTICE OF APPEAL
                                                  DEFENDANT(S).



NOTICE IS HEREBY GIVEN that Kjersti Flaa and Rosa Gamazo Robbins                                                 hereby appeals to
                                                                  Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                        Civil Matter

□ Conviction  only [F.R.Cr.P. 32(j)(1)(A)]                                Order (specify): Minute Order Granting
□ Conviction  and Sentence
  Sentence Only (18 U.S.C. 3742)
                                                                       Defendants’ Motion to Dismiss First Amended
                                                                       Complaint
□ Pursuant to F.R.Cr.P. 32(j)(2)
□ Interlocutory Appeals
□ Sentence imposed:                                                    □ Judgment (specify):
□
                                                                        □ Other (specify):
□ Bail status:


Imposed or Filed on                                      . Entered on the docket in this action on 03/23/2021.

A copy of said judgment or order is attached hereto.


April 12, 2021                                          /s/ David W. Quinto
Date                                                     Signature
                                                            Appellant/ProSe             Counsel for Appellant
                                                       □                                                              □ Deputy Clerk
Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).

A-2 (01/07)                                                 NOTICE OF APPEAL                                              American LegalNet, Inc.
                                                                                                                          www.FormsWorkflow.com
  Case 2:20-cv-06974-SB-E Document 50
                                   49 Filed 04/12/21
                                            03/23/21 Page 2
                                                          1 of 17
                                                               14 Page ID #:651
                                                                          #:636



   JS-6                    UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL


Case No.: 2:20-cv-06974-SB (Ex)                                  Date:    3/23/2021


Title:    Kjersti Flaa, et al. v. Hollywood Foreign Press Association, et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                    Victor Cruz                                          N/A
                   Deputy Clerk                                   Court Reporter

    Attomey(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                  None Appearing                                 None Appearing


Proceedings:         ORDER GRANTING DEFENDANTS' MOTION TO DISMISS
                     FIRST AMENDED COMPLAINT [DKT. NO. 38]

         Plaintiffs Kjersti Flaa (Flaa) and Rosa Gamazo Robbins (Gamazo) are
  entertainment news reporters who want access to American actors for interviews to
  be used in their foreign reporting. Although they allege that the Hollywood studios
  control access, Plaintiffs wish to become members of the Hollywood Foreign Press
  Association (HFPA) because the studios offer preferential access to that
  organization. According to Plaintiffs, the antitrust laws require that the HFPA
  open its membership to "all objectively qualified applicants," and that its failure to
  do so is per se illegal.

        This is a new antitrust theory. In her original complaint, Plaintiff Flaa
  invoked the rule of reason in asserting her antitrust claims. The Court, however,
  dismissed those claims because Plaintiff had failed to plausibly allege a product
  and geographic market and the requisite power within the relevant market. The
  Court also questioned whether Plaintiff had adequately alleged antitrust injury.
  Plaintiff then amended her complaint, offering a per se theory that seeks to avoid
  the deficiencies that rendered her rule-of-reason theory nonviable (while still

  CV-90 (12/02)                      CIVIL MINUTES - GENERAL             Initials of Deputy Clerk VPC
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 3
                                                        2 of 17
                                                             14 Page ID #:652
                                                                        #:637




maintaining the rule-of-reason theory in the alternative). Plaintiff also has added a
co-party, Gamazo—who has not applied for HFPA membership but wishes to gain
entry through the antitrust laws. Defendants HFPA, Aud Berggren Morisse, Tina
Johnk Christensen, Aniko Skorka Navai, and Meher Tatna have now filed this
second motion to dismiss (Mot., Dkt. No. 38), which is fully briefed (Opp., Dkt.
No. 41; Reply, Dkt. No. 43). For the reasons below, the Court GRANTS the
motion.

                              I.    BACKGROUND

       Flaa is a Norwegian entertainment journalist and reporter who has worked in
the United States since 2007. (First Amended Complaint (FAC), Dkt. No. 35, ¶¶
18-19.) In 2015, Flaa moved from New York to Southern California, where she
founded her own production company. (Id. ¶¶ 19-20.) Since 2018, Flaa’s
company has produced 130 episodes of a short-form entertainment series titled
“Hollywood Stories” for VIAPLAY, Scandinavia’s biggest streaming service,
which was distributed to over forty countries. (Id. ¶ 20.) Flaa has also produced
entertainment segments and served as a Hollywood correspondent for networks
abroad. (Id.) She has a YouTube channel, “Flaawsome Talk,” which has over
69.7 million views. (Id.) Flaa has received awards for her journalism, and other
journalists—including HFPA members—recognize her journalistic talents. (Id. ¶¶
21-25.) Flaa unsuccessfully applied for HFPA membership in 2018, 2019, and
2020. (Id. ¶¶ 23, 26, 27.) She alleges that Defendants Morisse and Christensen
conspired to deny her membership, fearing that she would “disturb their monopoly
by using admission to the HFPA to compete with them.” (Id. ¶¶ 86, 89, 92-96.) 1

       Gamazo is a citizen of Spain, and like Flaa, has made a career as a celebrity
interviewer and journalist for foreign news outlets, including those in Spain,
Mexico, Colombia, Holland, and Finland. (Id. ¶¶ 28-29.) Since 2013, Gamazo has
been a Los Angeles based entertainment news correspondent for numerous outlets,
including La Razón, one of the most circulated newspapers in Madrid. (Id. ¶ 29.)
Gamazo has never applied for membership after she failed to secure the requisite
sponsorship from HFPA members. (Id. ¶¶ 30-37.) Gamazo alleges that her
inability to gain the support of a Spanish HFPA member, Rocio Ayuso, resulted
from Ayuso’s desire to protect her “bread and butter.” (Id. ¶¶ 31-32.) Gamazo’s
attempts to persuade a Colombian HFPA member, Mario Amaya, were met with
similar results. (Id. ¶ 34.) Despite a pledge to stop writing for Spanish print
1
 A description of the HFPA’s admission requirements can be found in the Court’s
previous dismissal order.

CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                           2
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 4
                                                        3 of 17
                                                             14 Page ID #:653
                                                                        #:638




publications, Gamazo was never able to meet the sponsorship requirements. (Id. ¶¶
36-37.)

       Flaa filed her initial complaint on August 3, 2020, bringing claims for
violations of the right of fair procedure and the antitrust laws and for declaratory
relief. (Compl., Dkt. No. 1.) Defendants filed a motion to dismiss. (Dkt. No. 30.)
The Court granted Defendants’ motion in whole, granting Flaa leave to amend her
antitrust claims. (Order, Dkt. No. 34.) Plaintiffs filed their FAC on December 4,
2020, adding Gamazo as a plaintiff. On December 18, 2020, Defendants filed the
instant motion.

                            II.     LEGAL STANDARD

       Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a
claim upon which relief can be granted. A plaintiff must state “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). A claim has “facial plausibility” if the plaintiff pleads facts
that “allow[] the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In resolving a Rule 12(b)(6), a court must accept all well-pleaded factual
allegations as true, but “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.
That is, a pleading must set forth allegations that have “factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. Courts “‘are not bound to accept as true a legal
conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at
555). Assuming the veracity of well-pleaded factual allegations, a court next must
“determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.
There is no plausibility “where the well-pleaded facts do not permit the court to
infer more than the mere possibility of misconduct.” Id.2




2
 Defendants seek judicial notice of several of photos taken from Plaintiffs’ social
media accounts. (Dkt. No. 38-11.) Defendants’ requests are denied as moot.
Plaintiffs’ untimely request for judicial notice of several newspaper articles (Dkt.
No. 47) is also denied.

CV-90 (12/02)                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                              3
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 5
                                                        4 of 17
                                                             14 Page ID #:654
                                                                        #:639




                                  III.   DISCUSSION

       Plaintiffs allege that Defendants have committed a per se violation of the
Sherman Act by engaging in a group boycott and agreeing upon an illegal
horizontal market allocation. (FAC ¶¶ 38, 60-62, 105; Opp. at 6-12.) Though
Plaintiffs primarily rely on a per se theory, Plaintiffs contend that they also have
stated viable antitrust claims analyzed under the rule of reason. (Opp. at 12-19.)
Plaintiffs are mistaken on both counts.

         A.     Plaintiffs Fail to Allege a Per Se Violation.

        Section 1 of the Sherman Act prohibits “[e]very contract, combination in the
form of trust or otherwise, or conspiracy, in restraint of trade or commerce among
the several States.” 15 U.S.C. § 1. However, the Supreme Court has never “taken
a literal approach to [its] language.” Texaco Inc. v. Dagher, 547 U.S. 1, 5 (2006).
“Rather, the Court has repeated time and gain that § 1 ‘outlaw[s] only
unreasonable restraints.’” Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551
U.S. 877, 885 (2007) (quoting State Oil Co. v. Khan, 522 U.S. 3, 10 (1997)).

                1.    The Presumption Against Per Se Treatment

       Consistent with its interpretation of the Sherman Act, “[the] [Supreme]
Court presumptively applies rule of reason analysis, under which antitrust plaintiffs
must demonstrate that a particular contract or combination is in fact unreasonable
and anticompetitive before it will be found unlawful.” Dagher, 547 U.S. at 5
(citing Khan, 522 U.S. at 10-19). “Per se liability is reserved for only those
agreements that are ‘so plainly anticompetitive that no elaborate study of the
industry is needed to establish their illegality.’” Id. (quoting Nat’l Soc. of Prof’l
Engineers v. United States, 435 U.S. 679, 692 (1978)). Stated differently, a
restraint must have “manifestly anticompetitive” effects and “lack any redeeming
virtue” to qualify for per se treatment. Leegin, 551 U.S. at 886 (citations omitted).
Due to this high standard, courts only apply the per se rule after they “have had
considerable experience with the type of restraint at issue,” and if it is
“immediately obvious” the restraint is invalid. Id. at 886-87 (citations omitted).
Examples of per se unlawful restraints include horizontal agreements among
competitors to fix prices or divide markets. Id. at 886.

      Plaintiffs are challenging their exclusion from the HFPA, a professional
association of entertainment journalists with discretionary membership rules that


CV-90 (12/02)                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                              4
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 6
                                                        5 of 17
                                                             14 Page ID #:655
                                                                        #:640




admits new members on an annual basis. Their challenge is novel: they contend
that the preferential treatment given to the HFPA by the Hollywood studios that
control access to talent requires open membership to all “qualified” applicants.
Plaintiffs cite no authority for—let alone a substantial history of—courts applying
the per se rule under similar circumstances. On this basis alone, the per se rule is
inapplicable. See id.; see also United States v. Topco Assocs., Inc., 405 U.S. 596,
607-08 (1972) (“It is only after considerable experience with certain business
relationships that courts classify them as per se violations of the Sherman Act.”)
Faced with this fundamental impediment, Plaintiffs instead attempt to portray
Defendants’ conduct as a traditional group boycott and illicit horizontal market
division.

         2.     Plaintiffs’ Horizontal Group-Boycott Theory

      Plaintiffs argue that Defendants have engaged in a concerted refusal to deal,
or group boycott, falling within the ambit of the per se rule. (Opp. at 6-8.)

       Boycotts can exist in a variety of forms, but not all are condemned per se.
Bhan v. NME Hospitals, Inc., 929 F.2d 1404, 1411-12 (9th Cir. 1991). On the
contrary, the Supreme Court has urged “care . . . in defining the category of
concerted refusals to deal that mandate per se condemnation.” Nw. Wholesale
Stationers, Inc. v. Pac. Stationery & Printing Co., 472 U.S. 284, 294 (1985)
(citations omitted). To aid courts in making this assessment, the Supreme Court
identified traits of boycotts worthy of per se treatment, noting that they typically
involve a joint effort by one or more firms with market power to disadvantage
competitors by coercing necessary suppliers or customers to cease dealing with
those competitors for no procompetitive purpose. See id. Under these principles,
Plaintiffs’ characterization of Defendants’ activities as a group boycott fails to
warrant per se condemnation.

    First, Plaintiffs fail to offer non-conclusory allegations that the HFPA or its
members have market power. 3 As the Supreme Court long ago stated:

         A plaintiff seeking application of the per se rule must present a
         threshold case that the challenged activity falls into a category likely
         to have predominantly anticompetitive effects. The mere allegation of
         a concerted refusal to deal does not suffice because not all concerted
3
 The market power analysis is difficult because Plaintiffs still fail to coherently
define the market.

CV-90 (12/02)                     CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              5
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 7
                                                        6 of 17
                                                             14 Page ID #:656
                                                                        #:641




         refusals to deal are predominantly anticompetitive. When the plaintiff
         challenges expulsion from a joint buying cooperative, some showing
         must be made that the cooperative possesses market power or unique
         access to a business element necessary for effective competition.

Id. at 298.

       Even on their own terms, Plaintiffs’ theory of market power fails. As
Plaintiffs allege, the Hollywood studios—not Defendants—control the coveted
“access to talent” for this narrowly defined brand of entertainment news. (FAC ¶¶
40-41.) Moreover, Plaintiffs describe the HFPA as a small organization comprised
of 85 members—a number that exaggerates the reporting significance of its
membership because “[o]nly half the HFPA’s members are considered truly
‘active’” due to the “advancing age” of its membership. (Id. ¶¶ 58, 62.) This
leaves approximately 43 members who “report for 49 countries,” and even this
membership number overstates things because “some are journalists while others
are photographers[,] some journalists report in print while others report for
electronic media[,] [and] some report for outlets in the same country but in
different languages.” (Id.) Plaintiffs further diminish the HFPA’s contribution to
reporting on entertainment news by alleging that “most of the association’s so-
called journalists are intermittent freelancers at best,” whose “bylines, usually in
obscure publications, tend to be impossible to find.” (Id. ¶ 63 (embracing a
publication’s description of the HFPA) (quotation omitted).)

       In their allegations, Plaintiffs do not describe an organization wielding
market power of global proportions. Instead, they complain about an organization
that has a cozy relationship with the studios who seek its favor by doling out
preferential treatment to a small number of “so-called journalists” who write
“intermittently” and in obscurity. And the journalistic work is typically not
lucrative, nor is it the principal financial benefit of belonging to the HFPA.
According to Plaintiffs, the market for journalism is not what generates a
member’s income:

         HFPA members do not need to worry about market conditions,
         pandemics, or working hard to prosper. Most reporters have never
         been well paid. That is especially true of reporters for news outlets in
         less populous countries, such as the foreign entertainment reporters
         who live in Southern California. They frequently receive just a few
         hundred dollars for an article. That is not a concern for the HFPA’s
         members, though. The HFPA pays its 85 members well over

CV-90 (12/02)                     CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                              6
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 8
                                                        7 of 17
                                                             14 Page ID #:657
                                                                        #:642




         $2,000,000 annually to perform trivial or non-existent tasks. Of
         course, non-member journalists are ineligible for those makeweight
         jobs.

(Id. ¶ 53.)

       This is not market power over entertainment news reporting. Nor is it
“unique access to a business element necessary for effective competition,” at least
not in any antitrust sense. Nw. Wholesale Stationers, 472 U.S. at 298. While it is
understandable that Plaintiffs would want access to the non-market financial
benefits of membership, they have not plausibly alleged that the HFPA provides
exclusive access to the market for entertainment news reporting. See Int’l Test &
Balance, Inc. v. Associated Air & Balance Council, 14 F. Supp. 2d 1033, 1042
(N.D. Ill. 1998) (explaining the meaning of “unique access to a business element”
in the context of membership in a trade association). On the contrary, Plaintiffs
have constructed their antitrust case on the type of access that the HFPA
concededly does not control.

       The antitrust construct, moreover, is a tenuous one. If access to Hollywood
talent is a necessary element of business survival, then Plaintiffs fail to reasonably
explain how they have managed to succeed as foreign entertainment news reporters
for so many years without it. In fact, Plaintiffs claim that they have long been
given only limited access and could only “hope[] to compete for the few available
junket and interview slots remaining after the vast majority of the slots were
awarded to members of the HFPA and reporters for large U.S. media outlets.”
(FAC ¶ 45.) The Ninth Circuit has rejected an access claim on facts far more
compelling than the one presented in this case. In Charley’s Taxi Radio Dispatch
Corp. v. SIDA of Hawaii, Inc., 810 F.2d 869, 877 (9th Cir. 1987), the court rejected
a per se group boycott theory based on the refusal to admit a fleet operator as a
member of a taxi-driver association that held exclusive airport access rights. The
court concluded that the association’s exclusive franchise was not sufficiently
“probative of market power” and that its control over the “Airport-outbound
market, though important, is not essential to effective competition.” Id.

       Second, Plaintiffs’ group-boycott theory fails because they do not plead facts
establishing a joint effort among horizontal competitors. See Klor’s, Inc. v.
Broadway-Hale Stores, Inc., 359 U.S. 207, 212-13 (1959) (describing group
boycotts as a refusal to deal among traders in a way that “interferes with the natural
flow of interstate commerce”). A refusal to deal with a competitor may constitute
an antitrust violation when the relevant industry “requires dealing among

CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                            7
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 9
                                                        8 of 17
                                                             14 Page ID #:658
                                                                        #:643




horizontal competitors.” Charley’s Taxi, 810 F.2d at 877. In Charley’s Taxi, the
Ninth Circuit held that the taxi industry in Oahu, Hawaii was not such an industry.
Id. In this case, Plaintiffs have not alleged that the foreign entertainment news
reporting industry requires horizontal competitors to deal with one another. They
do not, for instance, claim that HFPA members pool their resources to disseminate
the news. Associated Press v. United States, 326 U.S. 1, 15-16 (1945)
(condemning a concerted and exclusionary arrangement, implemented through a
membership structure, “to acquire, to purchase, and to dispose of news reports
through the channels of commerce” for the purpose of thwarting competition).
Rather, Plaintiffs generally allege that each active member of the HFPA operates
independently in his or her own country. (FAC ¶¶ 58, 62.)

         3.     Plaintiffs’ Horizontal Market Division Theory

       Plaintiffs next argue that Defendants’ practice of assigning journalists to
different geographic regions constitutes an illegal horizontal market division.
(Opp. at 9-12.)

        “[A] classic horizontal market division agreement” is one “in which
competitors at the same level agree to divide up the market for a given product.”
Metro Indus., Inc. v. Sammi Corp., 82 F.3d 839, 844 (9th Cir. 1996); see Topco,
405 U.S. at 608 (condemning as a per se violation an “agreement between
competitors at the same level of the market structure to allocate territories in order
to minimize competition”). Plaintiffs’ theory of horizontal market division, as far
as it can be discerned, does not resemble the classic form. They implausibly
suggest that approximately 43 active journalists have agreed to divide territories
into 49 countries with each member generally taking one country and controlling
the foreign entertainment news reporting for that country.

       Plaintiffs try to make the implausible seem plausible by defining the relevant
product market in an artificially narrow way. They say that the product is not
entertainment news or even a substantially smaller slice of that news, American
movies. The product, they allege, is narrower still—i.e., “news concerning
forthcoming American movies and the talent responsible for creating them.” (FAC
¶ 100.) And even this small sliver requires refinement, or at least explanation.
Plaintiffs insist that the news about “forthcoming American movies” must allow
them direct access to Hollywood talent to generate consumer interest. Otherwise,
they are left to “publish less interesting articles based on milquetoast public
relations releases from the studios” or “on wire service reporting.” (Id. ¶ 103.)
This allegedly hurts consumers, who are “deprived [of] interviews of talent and the

CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            8
Case
Case2:20-cv-06974-SB-E
     2:20-cv-06974-SB-E Document
                        Document50
                                 49 Filed
                                    Filed04/12/21
                                          03/23/21 Page
                                                   Page10
                                                        9 of
                                                          of14
                                                             17 Page
                                                                PageID
                                                                     ID#:644
                                                                       #:659




information derived from them . . .” (Id.) The defined product, therefore, is
entertainment news about forthcoming American movies based on direct access to
“the talent responsible for creating them.”

       Having narrowly defined the product market, Plaintiffs turn to the
geographic market, which allegedly consists of foreign submarkets—namely, “the
specific countries for which entertainment reporters report.” (Id. ¶ 102.) In
describing these submarkets, Plaintiffs effectively defeat their claim of a horizontal
market division. Plaintiffs allege that “each country has unique outlets for such
reporting” and typically requires “country-specific news reporters and news
stories.” (Id.) A reporter from one country generally is not able to provide a story
in another country (id.), because “stories by reporters from particular countries
written for consumers in those countries will be sensitive to nuances of language
and will reflect knowledge of the distinct cultures, interests, and concerns of their
readership or viewership” (id. ¶ 103).

       According to this description, the HFPA members are generally not able to
compete with one another because of the peculiar characteristics of each
geographic submarket. If HFPA members cannot compete, then they cannot agree
to divide a market. See United States v. Suntar Roofing, Inc., 897 F.2d 469, 473
(10th Cir. 1990) (describing the per se violation as “an agreement to allocate or
divide customers between competitors within the same horizontal market”)). An
agreement between noncompetitors not to compete is not much of an agreement.
And it surely is not one that deserves per se treatment as a matter of first
impression under the antitrust laws.

          B.     Plaintiff’s Antitrust Claims Still Fail Under the Rule of Reason.

       Plaintiff next argue, in the alternative, that their exclusion from the HFPA
violates Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2, and California’s
Cartwright Act, Cal. Bus. & Prof. Code § 16750, under the rule-of-reason test.
(Opp. at 12-19.) Plaintiffs’ Cartwright Act claims are analyzed under the same
framework as the Sherman Act claims. See Name.Space, Inc. v. Internet Corp. for
Assigned Names & Numbers, 795 F.3d 1124, 1131 n.5 (9th Cir. 2015). Once
again, these claims fail the test.

       “A threshold step in any antitrust case is to accurately define the relevant
market, which refers to ‘the area of effective competition.’” FTC v. Qualcomm
Inc., 969 F.3d 974, 992 (9th Cir. 2020) (quoting Ohio v. Am. Express Co., 138 S.
Ct. 2274, 2285 (2018)). “The relevant market encompasses notions of geography

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                              9
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 11
                                                        10 of 17
                                                              14 Page ID #:660
                                                                         #:645




as well as product use, quality, and description.” Vesta Corp. v. Amdocs Mgmt.
Ltd., 129 F. Supp. 3d 1012, 1023 (D. Or. 2015); see Newcal Indus., Inc. v. Ikon
Office Solution, 513 F.3d 1038, 1045 n.4 (9th Cir. 2008) (“Antitrust law requires
allegation of both a product market and a geographic market.”).

       Market definition is said to be a fact question. In re Se. Milk Antitrust Litig.,
739 F.3d 262, 282-83 (6th Cir. 2014). This is not to say that a plaintiff may make
vague, confusing, or economically nonsensical market allegations free from
challenge at the pleading stage. A court may dismiss a complaint when “the
complaint’s ‘relevant market’ definition is facially unsustainable.” Newcal Indus.,
513 F.3d at 1045. A definition is “facially unsustainable” where “the plaintiff fails
to define its proposed relevant market with reference to the rule of reasonable
interchangeability and cross-elasticity of demand, or alleges a proposed relevant
market that clearly does not encompass all interchangeable substitute products
even when all factual inferences are granted in plaintiff’s favor.” Vesta Corp., 129
F. Supp. 3d at 1023.

                 1.   The Product Market

      A relevant product market “includes the pool of goods or services that enjoy
reasonable interchangeability of use and cross-elasticity of demand.” Tanaka v.
Univ. of S. California, 252 F.3d 1059, 1063 (9th Cir. 2001).

       Flaa previously defined the product market as “entertainment news.” The
Court found this definition inadequate, stating: “This product description is
ambiguous, as she fails to identify the relevant type, source, or medium of
entertainment news. She also fails to allege that ‘entertainment news,’ even if
limited to movies and television programs, is not reasonably interchangeable with
other forms of entertainment news (e.g., sports, music, literature, and travel).”
(Order at 12-13.)

        Plaintiffs have now refined the definition of the product market to such a
degree that it is not only limited to a narrow subset of entertainment news
(“forthcoming American movie releases”), but is further circumscribed by a
specific source of that news (“the talent responsible for creating them”). A market
definition, however, must be based on the commercial concern of the antitrust laws
rather than the economic convenience of the parties to a lawsuit. See United States
v. E. I. du Pont de Nemours & Co., 351 U.S. 377, 395 (1956) (defining the relevant
market to include reasonably interchangeable goods in order to determine a party’s


 CV-90 (12/02)                  CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                           10
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 12
                                                        11 of 17
                                                              14 Page ID #:661
                                                                         #:646




ability to control price and competition with resulting anticompetitive effects).

       In justifying the finely tuned definition of entertainment news, Plaintiffs
allege that consumers interested in American movies will not accept reporting on
music, video games, or sports as a substitute. (FAC ¶ 100.) Even so, Plaintiffs do
not account for the interchangeability of other related entertainment news. For
instance, Gamazo has been “reporting [for numerous foreign outlets] on
entertainment news, trends, restaurants, and newsworthy aspects of life in Los
Angeles.” (Id. ¶ 29 (emphasis added).) And Plaintiffs acknowledge the existence
of various sources and formats of admittedly growing interest to consumers,
including streaming content, blogging, and social media. (Id. ¶ 45 (noting the
increasing presence of “bloggers and social media influencers” in the market).)
Indeed, Flaa alleges that she has enjoyed considerable success on these platforms.
(Id. ¶¶ 20, 29.) In 2018, Flaa produced 130 episodes of a short-form entertainment
series titled “Hollywood Stories” for Scandinavia’s biggest streaming service,
which was distributed to over forty countries. (Id. ¶ 20.) She also has produced
entertainment segments, served as a Hollywood correspondent for networks
abroad, and interviewed celebrities on her YouTube channel that has been viewed
almost 70 million times. (Id.) In producing content for her YouTube channel, Flaa
conducted “400 interviews.”4 (Id. ¶ 88 (adopting a statement describing her
achievements).)

       In short, the allegations in the amended complaint remain “hopelessly
muddled as to what product market (or markets) are at issue here.” Ticketmaster
L.L.C. v. RMG Techs., Inc., 536 F. Supp. 2d 1191, 1195 (C.D. Cal. 2008). The
proffered market definition is artificially narrow and does not account for
interchangeable substitute products as demonstrated by the contradictory
allegations in the pleading.




4
  This allegation appears to undercut Plaintiffs’ claim that the market should be
defined to include news about forthcoming American movies based only on “the
talent responsible for creating them.” Presumably, the 400 interviews were not of
that narrow group of individuals—or, if so, then Plaintiffs are ill-positioned to
complain that they lack access to talent when an HFPA member had only 25 such
opportunities in a three-month period in 2020. (Id. ¶ 48).

 CV-90 (12/02)                 CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                          11
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 13
                                                        12 of 17
                                                              14 Page ID #:662
                                                                         #:647




                 2.   The Geographic Market

        The relevant geographic market includes the area of “effective competition,”
or the area “where buyers can turn for alternative sources of supply.” See Tanaka,
252 F.3d at 1063. A geographic market must “‘correspond to the commercial
realities’ of the industry and be economically significant.” Brown Shoe Co. v.
United States, 370 U.S. 294, 336 (1962).

       The allegations of the relevant geographic market have taken a dramatic
turn. In the original complaint, Flaa alleged that the relevant geographic market
for foreign entertainment reporters is “Southern California, and the Los Angeles
area in particular.” (Compl. ¶¶ 113-114.) In support, Flaa argued that it is
“blindingly obvious” that Southern California is the proper market given the
HFPA’s role in the Golden Globe awards and its members’ access to
corresponding events. In response, this Court concluded: “While Southern
California’s connection to the entertainment industry may be obvious, the thrust of
Plaintiff’s assertion is not. To the extent that Plaintiff is generally suggesting that
the location of market participants defines the geographic market, this suggestion
is supported neither by the law of economics nor the law of the Ninth Circuit. See
Morgan, Strand, Wheeler & Biggs v. Radiology, Ltd., 924 F.2d 1484, 1490 (9th
Cir. 1991)).” (Order at 12.)

       Plaintiffs no longer find it obvious that the geographic market is the Los
Angeles area. In their amended complaint, they argue that the relevant market is
far from local. It is not in Southern California—or anywhere in the United States.
They allege that each foreign market is a unique submarket. (FAC ¶¶ 102-103; see
also Opp. at 15 (arguing that the “[f]oreign market is a distinct, geographic
market”).) Indeed, Plaintiffs now contend that consumer preferences in the
American and foreign markets are so different that the U.S. market hardly matters.
“Were that not so, foreign outlets would license the right to translate and republish
American domestic motion picture news reports or rely on wire-services for their
reporting while dispensing with foreign correspondents.” (Opp. at 15.)

       In their opposition, Plaintiffs do not explain the remarkable shift in defining
the geographic market or the seeming contradiction that Flaa produced an
entertainment series of “Hollywood Stories” that “was sold to over 40 countries.”
(FAC ¶ 20.) Aside from these shifts and contradictions, Plaintiffs have so
narrowly defined the product market that they have rendered the newly defined
geographic submarkets economically insignificant. They allege that “[m]ost
reporters have never been well paid,” as they “frequently receive just a few

 CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                           12
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 14
                                                        13 of 17
                                                              14 Page ID #:663
                                                                         #:648




hundred dollars for an article” (Id. ¶ 53); and Plaintiffs note that “every member of
the HFPA was given at least 25 opportunities to record interviews of major
Hollywood talent for television broadcast” in a three-month period in 2020 (id. ¶
48). These allegations of low pay for limited opportunities undermine Plaintiffs’
efforts to define an “economically significant” geographic market. Brown Shoe,
370 U.S. at 336.

                 3.   Market Power and Harm to Competition

       Courts do not define the relevant product and geographic markets just for the
sake of it. A realistic definition is necessary to evaluate the power a challenged
party has in the relevant market and the harm to competition produced by the
exercise of that power. See Qualcomm, 969 F.3d at 992.

       Plaintiffs have not shown that the HFPA has the requisite power even in
their narrowly defined market. As discussed, the power to control access to the
talent responsible for creating forthcoming American movies is concededly in the
hands of the Hollywood studios. While the HFPA may benefit from preferential
treatment by the desire of the studios to curry favor, it is the studios that
purportedly hold the power and control its exercise. Plaintiffs have not alleged that
the HFPA has created or commercially acquired this benefit, nor have they cited
any authority that in such circumstance the HFPA can be said to possess “market
power.”

       But assuming the HFPA stands in the shoes of the studios for these
purposes, Plaintiffs have not satisfactorily alleged harm to competition. “In
assessing alleged antitrust injuries, courts must focus on anticompetitive effects ‘in
the market where competition is [allegedly] being restrained.’” Qualcomm, 969
F.3d at 992 (citation omitted). The allegations in the FAC do not demonstrate any
harm to competition. Plaintiffs have touted their success as foreign entertainment
news reporters achieved without HFPA membership. They now claim that it is
“illogical” to consider their alleged success, stating: “Defendants make the
illogical contention that because Plaintiffs were successful in the past, they cannot
be injured today—and do so notwithstanding that the FAC alleges that they have
not worked for many months.” (Opp. at 18 (citing FAC ¶ 52).) But Plaintiffs do
not explain why their change in professional fortune proves antitrust injury or harm
to competition when their status as non-HFPA members has remained constant.

      While Plaintiffs do not address this point, they do provide an alternative
explanation for their changed fortune in the amended pleading—an evolving

 CV-90 (12/02)                 CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                          13
Case 2:20-cv-06974-SB-E Document 50
                                 49 Filed 04/12/21
                                          03/23/21 Page 15
                                                        14 of 17
                                                              14 Page ID #:664
                                                                         #:649




competitive landscape. As Plaintiffs themselves emphasize, “the ability of foreign
non-HFPA member journalists to [gather entertainment news] is disappearing
rapidly as the interview slots that might once have been available to them are now
given to American bloggers and social media influencers.” (Opp. at 16 (citing
FAC ¶¶ 38, 45, 101).) This does not show “a less competitive market due to either
artificial restraints or predatory and exclusionary conduct.” Qualcomm, 969 F.3d
at 990. It demonstrates an increasingly competitive market in a changing
technological world in which streamers, bloggers, and influencers vie for the
consumer’s attention—often at the expense of “real journalist[s]” who “might ask
hard or probing questions” when interviewing Hollywood talent. (FAC ¶ 45.) The
antitrust laws provide Plaintiffs no protection against this competition. See Brown
Shoe, 370 U.S. at 320 (noting that the antitrust laws protect “competition, not
competitors”).

                              IV.   CONCLUSION

       For the foregoing reasons, Defendants’ Motion is GRANTED. Plaintiff’s
First Amended Complaint is DISMISSED without leave to amend. In denying
leave to amend, the Court has concluded that it would be futile to give Plaintiffs
another opportunity to do so. See Chodos v. West Publishing Co., 292 F.3d 992,
1003 (9th Cir. 2002) (court has broad discretion in deciding subsequent motions);
see also id. (analyzing factors enumerated in Foman v. Davis, 371 U.S. 178
(1962)). When given a second chance, Plaintiffs fashioned an antitrust theory that
is creative but implausible and contradictory. And it is increasingly apparent that
many of the allegations in the original and amended complaint stand immovably in
the way of stating a viable antitrust claim. In these circumstances, leave to amend
is not warranted. See Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th
Cir. 2009) (leave should be given when a deficient pleading can be cured).




 CV-90 (12/02)                CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                         14
Case 2:20-cv-06974-SB-E Document 50 Filed 04/12/21 Page 16 of 17 Page ID #:665




            NINTH CIRCUIT REPRESENTATION STATEMENT
      Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit

Rules 12-2 and 3-2(b), undersigned counsel states as follows: One LLP represents

Plaintiffs and Appellants Kjersti Flaa and Rosa Gamazo Robbins in this appeal.

Counsel for Plaintiffs-Appellants is registered for electronic filing in the Ninth

Circuit. Below is a list identifying all of the parties to the action and their counsel

by name, email address, firm, mailing address, and telephone number.

Attorney for Plaintiffs-Appellants Kjersti Flaa and Rosa Gamazo Robbins:

      David W. Quinto
      Email: dquinto@onellp.com
      Joanna Ardalan
      Email: jardalan@onellp.com
      ONE LLP
      9301 Wilshire Blvd.
      Penthouse Suite
      Beverly Hills, CA 90210
      (310) 866-5157

Attorney for Defendants-Appellees Hollywood Foreign Press Association, Aud
Berggren Morisse, Tina Johnk Christensen, Aniko Skorka Navai, and Meher
Tatna:

      Christopher S. Yates
      Email: chris.yates@lw.com
      LATHAM AND WATKINS, LLP
      505 Montgomery Street, Suite 2000
      San Francisco, CA 94111-2562
      (415) 391-0600

      Marvin S. Putnam
      Email: marvin.putnam@lw.com
Case 2:20-cv-06974-SB-E Document 50 Filed 04/12/21 Page 17 of 17 Page ID #:666




      Robert J. Ellison
      Email: robert.ellison@lw.com
      LATHAM AND WATKINS LLP
      10250 Constellation Blvd., Suite 1100
      Los Angeles, CA 90067
